Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant British corporation contended that it was deprived of due process in violation of its rights under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that there was no violation of defendant’s constitutional rights. [See 19 N Y 2d 533.]